Citation Nr: 1423670	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for the residuals of a neck injury. 

2. Entitlement to service connection for the residuals of a spinal and back injury.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran served on active duty from August 1973 to February 1974, with additional service in the Army National Guard of Alabama.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was remanded in May 2011 and November 2011 for further development.  

In April 2012, the Board denied service connection for residuals of a neck injury and spinal and back injury.  The Veteran appealed from the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court vacated the April 2012 Board decision and remanded the matter to the Board for further development and readjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claim of service connection for the residuals of a neck and a back injury. 

The Veteran contends that his neck and back conditions incurred in-service. Specifically, the Veteran contends that these injuries incurred on active duty, when he fell off a dump truck.  Additionally, the Veteran contends that these injuries also incurred in-service when he fell into a gun tube on a tank. 

The service treatment records do not reflect any back or neck injuries during the active duty period from August 1973 to February 1974.  A January 1974 separation examination yielded normal findings; and the Veteran completed a Report of Medical History in which he denied, by checked box, having recurrent back pain.

Subsequent service treatment records show that he was treated for neck and back injuries.  A November 1974 treatment report reflects that he hit the right side of his back against tank equipment.  He was prescribed bed rest and heating pads. An August 1979 treatment report reflects that he strained his shoulder when he fell from a dump truck.  X-rays were negative and he was diagnosed with a ligament strain.  This treatment coincided with the Veteran's active duty training from July 28, 1979 to August 11, 1979.  Furthermore, a February 1987 treatment report reflects that the Veteran complained of pain and stiffness that started at the base of the neck and went down over the right arm.  He had complaints of numbness in his right hands. Upon examination, he had full range of motion.  An individual sick slip reflects that he pulled a muscle on the back of his neck and shoulder.  A May 1987 Statement of Medical Examination and Duty Status documented that the Veteran strain his right neck and shoulder muscles in the line of duty in February 1987.  The record noted that the back of the Veteran's neck and shoulder had been aching for some time and the Veteran believed that he may have pulled something while picking up trick batteries on February 22, 1987.  Moreover, a June 1987 treatment record recorded that the Veteran reported neck and shoulder pain, and was tender to palpation of his lower back. He was assessed with musculoskeletal pain.

The Veteran underwent medical examinations in June 1978, February 1978, July 1982, and February 1991.  All yielded normal findings with regards to the Veteran's spine and other musculoskeletal system.  The Veteran also completed Reports of Medical History in conjunction with the examinations.  He denied recurrent back pain; swollen or painful joints; bone, joint, or other deformities; and arthritis.


A December 1988 record from Dr. B.F.H. included a diagnosis of cervical brachial neuritis/radiculitis.  The record revealed that this diagnosis was related to the injury in February 1987, for which Dr. B.F.H. began to treat the Veteran in February 1988.  

The Veteran sought treatment with a private physician (Dr. J.S.K.) in May 1995.  He complained of neck and low back pain.  He reported that the neck pain began in December 1994, when he was breaking wood apart to build a fire.  He also reported that he was assaulted in January 1995 while he was at work. 

While the Veteran later agreed that he was not on active duty at the time, he believed that the 1995 injury aggravated his previous injuries.  See May 2009 DRO hearing transcript.

A May 1996 MRI of the cervical spine revealed mild spondylitic changes and narrowing of the cervical canal.

An October 1996 Annual Medical Certificate reflects that the Veteran applied for Workers Compensation for a pinched neck sustained in January 1995

An August 2005 private treatment report from Dr. J.S.K. reflects that the Veteran was diagnosed with degenerative disc disease of the cervical and thoracic spine. The examiner noted that these symptoms are traced to an assault that occurred in 1995.  Dr. J.S.K. stated that the degeneration is due to multiple factors.  He stated that genetics and activity may have had something to do with it.  He also stated that the Veteran's long labor occupation put his spine under a good deal of stress. Finally, he noted that the 1995 work incident seemed to be the point at which his back disabilities began.

The Veteran testified during his May 2009 DRO hearing that he denied having any neck or back injuries on the Reports of Medical Histories, because he was with a medical unit and that if he threw up any red flags, he would be terminated.  He stated that instead, he was treated by private civilian doctors.

In June 2011, a VA examiner indicated that he could not provide an opinion regarding the Veteran's diagnosed neck and back disorders without resorting to mere speculation.  However, in December 2011, the same VA examiner opined that the Veteran's current neck and back disabilities were most likely due to the physical nature of his post service employment and the 1995 work related assault and not due to active duty service.  He pointed out that it was not until the assault that the Veteran's degenerative lumbar disc disease was discovered via MRI in 1995.  While the examiner reported that there is no evidence that the 1974, 1979, and two 1987 injuries caused anything more than muscle sprains and that there are numerous post-injury reports that reflect no chronic residuals, the examiner failed to consider medical evidence showing that the Veteran was treated from February to December 1988 by Dr. B.F.H. for cervical brachial neuritis/radiculitis related to the injury in February 1987.  Therefore, a new opinion is warranted that considers the Veteran's complete medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)

A December 1988 record from Dr. B.F.H. reveals that he began to treat the Veteran in February 1988 for residuals related to February 1987 injury; however, treatment record have not been associated with the claims file.  As such treatment records may have an impact on the Veteran's claim and attempt must be made to associate Dr. B.F.H.'s records with the Veteran's claims file.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.

This shall specifically include updated treatment records from VA, to include treatment records from Birmingham VA Medical Center dated since February 2012 as well as private treatment records from Dr. B.F.H. dated from February to December 1988. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2. The AOJ should schedule the Veteran for an appropriate VA examination(s) with an examiner who has not previously examined the Veteran. The claims file and Virtual VA file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  Based on a review of the claims file and the clinical findings of the examination, the examiner(s) should: 

a. Identify any and all disorders of the lumbosacral and cervical spine. 

b. The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed lumbosacral or cervical spine disorders had their onset in service or within the first post-service year or are otherwise related to any period of service, to include treatment for his neck and back during his active duty training in November 1974, August 1979, February 1987, and June 1987, rather than other, intervening factors (including neck pain beginning in December 1994 and an  assault in January 1995). 

The examiner must consider the medical evidence from Dr. B.F.H. reflecting treatment for cervical brachial neuritis/radiculitis from February to December 1988 related to the injury in February 1987 during active duty for training.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.  

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be provided. 

3. The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand.

4. After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the both physical and Virtual claims files that has not previously been addressed in the most recent supplemental statements of the case (SSOCs) of record, and readjudicate the issues.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



